Case 1:20-cv-00639-MN-CJB Document 27 Filed 08/03/20 Page 1 of 5 PageID #: 465




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


 THE CITY OF HIALEAH EMPLOYEES’                    Civ. A. No. 1:20-cv-00639-MN
 RETIREMENT SYSTEM, individually and
 on behalf of all others similarly situated,

                        Plaintiff,

               v.

 GRAND CANYON EDUCATION, INC.,
 BRIAN E. MUELLER, and DANIEL E.
 BACHUS,

                        Defendants.

Caption continued on next page.

 REPLY MEMORANDUM OF LAW IN FURTHER SUPPORT OF THE UNOPPOSED
    MOTION OF FIRE AND POLICE PENSION ASSOCIATION OF COLORADO,
   OAKLAND COUNTY EMPLOYEES’ RETIREMENT SYSTEM, AND OAKLAND
 COUNTY VOLUNTARY EMPLOYEES’ BENEFICIARY ASSOCIATION TRUST FOR
    APPOINTMENT AS LEAD PLAINTIFF, APPROVAL OF THEIR SELECTION
      OF LEAD COUNSEL, AND CONSOLIDATION OF RELATED ACTIONS

  Jeffrey W. Golan                                      Gregory V. Varallo (Bar No. 2242)
  Jeffrey B. Gittleman                                  BERNSTEIN LITOWITZ BERGER
  Chad A. Carder                                          & GROSSMANN LLP
  BARRACK, RODOS & BACINE                               500 Delaware Avenue
  3300 Commerce Square                                  Suite 901
  2001 Market Street                                    Wilmington, DE 19801
  Philadelphia, PA 19103                                Tel: (302) 364-3601
  Tel: (215) 963-0600

   [Additional counsel appear on signature page]

  Counsel for Proposed Lead Plaintiff Fire and Police Pension Association of Colorado,
  Oakland County Employees’ Retirement System, and Oakland County Voluntary
  Employees’ Beneficiary Association Trust, and Proposed Lead Counsel for the Class


Dated: August 3, 2020
Case 1:20-cv-00639-MN-CJB Document 27 Filed 08/03/20 Page 2 of 5 PageID #: 466




 GRANT WALSH, individually and on behalf   Civ. A. No. 1:20-cv-00801-MN
 of all others similarly situated,

                   Plaintiff,

             v.

 GRAND CANYON EDUCATION, INC.,
 BRIAN E. MUELLER, and DANIEL E.
 BACHUS,

                   Defendants.
Case 1:20-cv-00639-MN-CJB Document 27 Filed 08/03/20 Page 3 of 5 PageID #: 467




       Colorado FPPA and Oakland County respectfully submit this reply in further support of

their unopposed motion for appointment as Lead Plaintiff, approval of their selection of Lead

Counsel, and consolidation of the Related Actions. See D.I. 13.1

       Colorado FPPA and Oakland County are the presumptive Lead Plaintiff in this action. On

July 13, 2020, Colorado FPPA and Oakland County filed a timely motion under the PSLRA

seeking appointment as Lead Plaintiff. In addition to Colorado FPPA and Oakland County’s

motion, three other motions seeking appointment as Lead Plaintiff were filed by movants Walsh,

Construction Laborers Group, and Lageson.2 In recognition that Colorado FPPA and Oakland

County have the largest financial interest of any movant and are otherwise adequate to represent

the Class, the movant with the second largest financial interest, the Construction Laborers Group,

withdrew its motion. See D.I. 25. The remaining two movants—Lageson and Walsh—failed to

oppose Colorado FPPA and Oakland County’s motion by the July 27, 2020 deadline. As a result,

Lageson and Walsh have abandoned their motions. See Sklar v. Amarin Corp. PLC, 2014 WL

3748248, at *4 (D.N.J. July 29, 2014) (competing movants “abandoned their motions by not

otherwise fil[ing] any additional papers indicating any opposition”). Accordingly, Colorado FPPA

and Oakland County’s motion is unopposed.

       Colorado FPPA and Oakland County indisputably have the “largest financial interest” in

this litigation. See D.I. 26 at 5-6. In addition to asserting the “largest financial interest” in these

claims, Colorado FPPA and Oakland County also satisfy the typicality and adequacy requirements

of Rule 23. See D.I. 15 at 8-9; D.I. 26 at 9-12. Further, as set forth in the Joint Declaration


1
  All citations to “D.I.” are to the docket in the Hialeah action. All capitalized terms are defined
in Colorado FPPA and Oakland County’s opening and opposition briefs, unless otherwise
indicated. See D.I. 15, 26.
2
  See D.I. 14, 16, 22. Walsh, Construction Laborers Group, and Lageson all agree that
consolidation of the Related Actions is appropriate. See id.
Case 1:20-cv-00639-MN-CJB Document 27 Filed 08/03/20 Page 4 of 5 PageID #: 468




submitted with their motion, Colorado FPPA and Oakland County—sophisticated institutional

investors that collectively manage over $8 billion in assets—have been working collaboratively to

oversee this action since before they filed their motion, have prior lead plaintiff experience to

adequately oversee counsel and ensure that the Class’s claims are vigorously and efficiently

prosecuted, fully understand the Lead Plaintiff’s obligations under the PSLRA, and have affirmed

their commitment to achieving the best possible result for the Class. See D.I. 21-3.

       Accordingly, Colorado FPPA and Oakland County respectfully request that the Court

appoint them as Lead Plaintiff and otherwise grant their motion.

Dated: August 3, 2020

                                                    BERNSTEIN LITOWITZ BERGER
                                                     & GROSSMANN LLP
 OF COUNSEL:
                                                    /s/ Gregory V. Varallo
 BERNSTEIN LITOWITZ BERGER                          Gregory V. Varallo (Bar No. 2242)
  & GROSSMANN LLP                                   (greg.varallo@blbglaw.com)
 Hannah Ross                                        500 Delaware Avenue
 (hannah@blbglaw.com)                               Suite 901
 Avi Josefson                                       Wilmington, DE 19801
 (avi@blbglaw.com)                                  Tel: (302) 364-3601
 1251 Avenue of the Americas
 New York, NY 10020                                 Counsel for Proposed Lead Plaintiff Fire
 Tel: (212) 554-1400                                and Police Pension Association of Colorado,
 Fax: (212) 554-1444                                Oakland County Employees’ Retirement
                                                    System, and Oakland County Voluntary
                                                    Employees’ Beneficiary Association Trust, and
                                                    Proposed Lead Counsel for the Class

 BARRACK, RODOS & BACINE
 Jeffrey W. Golan
 (jgolan@barrack.com)
 Jeffrey B. Gittleman
 (jgittleman@barrack.com)
 Chad A. Carder
 (ccarder@barrack.com)
 3300 Commerce Square
 2001 Market Street
 Philadelphia, PA 19103

                                                2
Case 1:20-cv-00639-MN-CJB Document 27 Filed 08/03/20 Page 5 of 5 PageID #: 469




 Tel: (215) 963-0600
 Fax: (215) 963-0838

 Counsel for Proposed Lead Plaintiff Fire and
 Police Pension Association of Colorado,
 Oakland County Employees’ Retirement
 System, and Oakland County Voluntary
 Employees’ Beneficiary Association Trust, and
 Proposed Lead Counsel for the Class




                                                 3
